MOSK, J.
I concur in the result.
Participants in an active sport ordinarily have no duty to coparticipants “to refrain from the normal activities of the sport, however unreasonable it would be to inflict such activities on nonparticipants.” (4 Harper et al., The Law of Torts (2d ed. 1986) § 21.3, p. 223.) That is my understanding of the rule adopted in Knight v. Jewett (1992) 3 Cal.4th 296 [11 Cal.Rptr.2d 2, 834 P.2d 696]. As I explained in my concurring and dissenting opinion in Knight, however, I would discard the confusing, and unnecessary, terminology of “primary assumption of risk” and analyze the issue as a question of “duty.” (Id. at pp. 321-322 (conc. and dis. opn. of Mosk, J.).)
The no-duty rule of Knight applies unless it is displaced. For example, the Legislature could enact a statute providing that a coparticipant in a particular active sport owes a duty of care not to engage in particular conduct that might otherwise be considered one of the “normal activities of the sport.” I agree with the Court of Appeal that the ordinance here—the Skier Responsibility Code of Placer County—does not purport to displace the no-duty rule of Knight. On the contrary, it embraces the rule: recreational downhill skiers “assume and accept the inherent risks of [skiing]” (Placer Code, § 12.132), including “collision with other skiers and a skier’s failure to ski within the skier’s own ability.” (Placer Code, § 12.131(a).), Accordingly, plaintiff does not have a cause of action against defendant on the facts presented.
I am not persuaded that the same is true of the statute at issue in Ford v. Gouin (1992) 3 Cal.4th 339 [11 Cal.Rptr.2d 30, 834 P.2d 724, 34 A.L.R.5th 769]. Harbors and Navigation Code section 658, subdivision (d), prohibits a person towing another person on water skis from operating the vessel in such a way as to cause the skier to collide with any object or person. I understand it to prescribe the duty of care applicable to a ski boat driver vis-á-vis a *1073person he or she tows. (Ford v. Gouin, supra, 3 Cal.4th at p. 365 (conc. and dis. opn. of George, J.); id. at p. 369 (dis. opn. of Mosk, J.).) It would displace the no-duty rule of Knight, giving rise to tort liability for negligence. Under the circumstances described in Ford, “it would follow, under Evidence Code section 669, that defendant violated his legal duty of care to plaintiff, unless the trier of fact also were to find defendant had proved that, in operating the vessel, he did ‘what might reasonably be expected of a person of ordinary prudence, acting under similar circumstances, who desired to comply with the law . . . ” (Ford v. Gouin, supra, 3 Cal.4th at p. 368 (conc. and dis. opn. of George, J.); see also id. at p. 369 (dis. opn. of Mosk, J.).)1
Finally, I question the suggestion that a local ordinance, as opposed to a rule of statewide application, may not establish a local duty giving rise to tort liability. Again, that depends on whether the particular ordinance or statute displaces the no-duty rule of Knight. The dispositive question is whether it is the type of safety enactment that establishes a duty of “due care” that would otherwise not exist, under Knight.

Justice Chin’s separate concurring opinion appears to conclude that the presumption of lack of “due care” under Evidence Code section 669 does not affect the Knight rule because “primary assumption of risk” eliminates any duty not to engage in conduct amounting to “simple negligence,” as opposed to conduct that is “intentional” or “reckless.” I do not agree. As I understand our holding in Knight, a coparticipant who engages in a sport according to the rules is not “negligent” at all, even if his conduct is “intentional.” “[P]articipants breach no duty to other participants in playing the sport normally, although the same acts (e.g., tackling someone, or hitting a baseball in his direction) would be negligent, or worse, if they endangered a nonparticipant.” (4 Harper et al., The Law of Torts, supra, § 21.5, p. 238, fn. 17.) If that rule is displaced by a statute or ordinance, a coparticipant who engaged in conduct amounting even to “simple negligence” would indeed violate his legal duty of care, under Evidence Code section 669, unless he did what might reasonably be expected of a person of ordinary prudence, acting under similar circumstances.